DISMISS; and Opinion Filed September 11, 2014.




                                          S In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-01041-CV

                                   SYED BILAL, Appellant

                                              V.

                LAURA COUCH AND TRACEY HENDERSON, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-14-01286-B

                             MEMORANDUM OPINION
                        Before Justices Bridges, Francis, and Lang-Miers
                                 Opinion by Justice Lang-Miers

       Appellant has filed a motion to dismiss the appeal. We grant the motion and dismiss the

appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE



141041F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SYED BILAL, Appellant                                On Appeal from the County Court at Law
                                                     No. 2, Dallas County, Texas
No. 05-14-01041-CV        V.                         Trial Court Cause No. CC-14-01286-B.
                                                     Opinion delivered by Justice Lang-Miers.
LAURA COUCH AND TRACEY                               Justices Bridges and Francis participating.
HENDERSON, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

        We ORDER that appellees Laura Couch and Tracey Henderson recover their costs, if
any, of this appeal from appellant Syed Bilal.


Judgment entered this 11th day of September, 2014.




                                             –2–